DETAILED ACTION
	The following action is in response to the amendment filed for application 16/414,675 on January 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-9, 12-14 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the driveline operating method as claimed, and particularly including opening the first clutch before shifting the first gearbox to the requested gear; and adjusting a torque of the first electric machine to zero while operating the first electric machine in a torque control mode in response to the requested change in driveline operating mode and before opening the first clutch, and including the remaining structure and controls of claim 8.  The present invention also particularly includes adjusting a torque of the second electric machine to zero while operating the second electric machine in a torque control mode in response to the first clutch being engaged; and disengaging a second clutch in response to the torque of the second electric machine being zero, and including the remaining controls and structure of claim 21.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/ROGER L. PANG/
Examiner
Art Unit 3655



February 11, 2021